Citation Nr: 1736256	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for eye disability.  

2.  Entitlement to service connection for eye disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury. 

4.  Entitlement to service connection for residuals of head injury. 

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1956 to December 1956, July 9, 1960 to July 24, 1960, and June 1966 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2008 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board previously remanded these claims for further development in February 2013.  The Board finds that there is substantial compliance with its remand directives with respect to the new and material evidence claims and increased rating claim for the Veteran's diabetes. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As such, the Board will proceed to adjudicate these claims. 

Unfortunately, further development is necessary before the Board can adjudicate the remaining claims.  Therefore, the issues of service connection for PTSD, eye disability, residuals of head injury, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 1974 rating decision denying service connection for residuals of a head injury was final because the Veteran did not file an appeal within a year of the decision. 

2.  Evidence received since October 1974 relates to a previously unestablished element of a service connection claim for residuals of head injury.   

3.  The July 1988 rating decision denying service connection for an eye disability was final because the Veteran did not file an appeal within a year of the decision. 

4.  Evidence received since July 1988 relates to a previously unestablished element of a service connection claim for an eye disability.   

5.  The Veteran is not required to take insulin or regulate his activities to control his diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The October 1974 rating decision that denied a claim for service connection for concussion and head lacerations (now claimed as residual of head injury) is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received since October 1974, and the claim for service connection for residuals of a head injury may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The July 1988 rating decision that denied a claim for service connection for left eye injury (now claimed as eye disability) is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

4.  New and material evidence has been received since July 1988, and the claim for service connection for eye disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

In general, a decision that is not appealed becomes a final decision, which may only be reopened with a showing of new and material evidence.  38 U.S.C.A. §§ 5108; 7105 (West 2014).   

"New" evidence means evidence not previously submitted.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

Residuals of Head Injury

In this case, an October 1974 rating decision denied service connection for laceration of the scalp and concussion.   Notification of the decision was sent to the Veteran, and a notice of disagreement was not filed within of notification.  However, in statements submitted in July 2010 and September 2011, the Veteran contends that he never received notification of the denial in 1974.  As such, he asserts that the October 1974 does not constitute a final decision that was not appealed and he is entitled to file a notice of disagreement in July 2010.  Review of the record shows no evidence that the notification sent in 1974 was returned undeliverable.  

To the extent the Veteran contends that the VA mailed the notification to his old address, there is no evidence in the record that shows that the Veteran updated his mailing address.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hyson v. Brown, 5 Vet. App. 262, 265(1993) (holding that a claimant has the duty to keep VA apprised of his whereabouts).  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).   Maintaining an accurate record and documenting all communications with the Veteran, including any request for change of address, is a government action.  As such, presumption of regularity applies. 

A statement by a Veteran, standing alone, is not sufficient to rebut the presumption of regularity in VA operations. Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403(Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption).   Therefore, absent evidence that shows that the record incorrectly failed to document a request for change of address, the Veteran is presumed to have been notified of the October 1974 rating decision.  Because said decision was not appealed within one year, it constitutes a final decision.  

In October 1974, the Veteran's claim was denied for lack of a current disability.  Since that time, a January 2008 VA examination of record showed that the Veteran had scars as residual of scalp laceration and headaches.  Although the examiner was uncertain, his opinion suggests that the Veteran's headaches may be related to his head injury.  The medical examination is new evidence, as it was not considered by the RO in 1974.  To the extent it shows that the Veteran may have headaches and scars that are residuals of his head injury, the January 2008 VA examination is material evidence.  

Therefore, there is new and material evidence to reopen the claim of entitlement to service connection for residuals of a head injury. 

Eye Disability

In this case, a July 1988 rating decision denied service connection for injury to the left eye.  Notification of the decision was sent to the Veteran, and a notice of disagreement was not filed within of notification.  Because said decision was not appealed within one year, it constitutes a final decision.  

In July 1988, the Veteran's claim was denied for lack of a current disability as well as lack of evidence showing that residuals of injury to the left eye were incurred in or aggravated by service.  Since that time, a June 2011 medical report shows that the Veteran takes medication for an eye condition.  The medical report is new evidence, as it was not considered by the RO in 1988.  To the extent it shows that the Veteran may have an eye disability, the June 2011 medical report is material evidence.  

Therefore, there is new and material evidence to reopen the claim of entitlement to service connection for eye disability. 
  
II. Increased Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes are assigned to specific disabilities.  These diagnostic codes designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

In this case, diagnostic code 7913 is applicable, as the Veteran has service-connected type II diabetes mellitus.  Pursuant to this diagnostic code, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to diagnostic code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  

In this instance, a 20 percent rating is assigned for the Veteran's diabetes mellitus.  The Board finds insufficient evidence to support a rating in excess of 20 percent because all three components of a higher 40 percent rating have not been established.  That is, a June 2009 VA examination reflects that the Veteran's diabetes did not require restriction of diet or regulation of activities.  At that time, the Veteran controlled his diabetes with medication, but he did not need insulin.  A primary care note from Central Arkansas from February 2012, on the other hand, shows that the Veteran had to follow a prescribed diabetic diet, regularly exercise, remain physically active, as tolerated, and avoid prolonged periods without a meal.  Based on this, the Board finds that the Veteran's diabetes causes restriction of diet.  However, there is no evidence that he is required to use insulin or regulate his activities.  Indeed, the Veteran is encouraged to exercise and remain physically active, as tolerated.  Absent such evidence, the Board finds that the severity of the Veteran's diabetes is not consistent with a 40 percent disability rating.  

Furthermore, there is no evidence that the Veteran has developed additional complications of diabetes that warrants a separate disability rating.  


ORDER

The claim for service connection for residuals of head injury is reopened. 

The claim for service connection for eye disability is reopened. 

Entitlement for rating in excess of 20 percent for the Veteran's diabetes mellitus is denied. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the remaining claims.  

A. Eye Disability

The Veteran seeks service connection for eye disability.  The Veteran's service treatment record reflects that he had minor laceration to the left conjunctiva in 1956.   VA treatment records show that the Veteran takes medication for eye condition.  See June 2011 Central Arkansas Note.  Although the Veteran was given a VA examination in January 2008, the examiner did not provide a nexus opinion.  The Board cannot adjudicate this claim without an adequate nexus opinion. Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate). See also 38 U.S.C.A. § 5103A (d) (West 2014).  Therefore, a remand is necessary to obtain an adequate medical opinion.

B. Residuals of Head Injury 

The Veteran underwent a VA examination in January 2008, where the examiner found that he has scalp laceration and possible headaches due to head injury.  The examiner, however, did not offer an adequate nexus opinion.  Rather he indicated that a formal neuropsychological test is necessary before reaching a conclusion.  An adequate medical opinion to determine the etiology of the Veteran's disability is necessary to adjudicate the claim. Barr v. Nicholson, 21 Vet. App. 303 (2007); See also 38 U.S.C.A. § 5103A (d) (West 2014).  

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a remand is necessary to obtain an adequate medical opinion. 

C. PTSD 

With respect to the claim for PTSD, the record contains a disability benefit questionnaire (DBQ) that was completed in February 2017.  This evidence was not reviewed by the AOJ as it was submitted after the Supplemental Statement of the Case was issued in September 2016.  The Veteran did not file a waiver of review of this evidence by the AOJ.  The originating agency must be given the opportunity to review the February 2017 DBQ before the Board can enter a decision.  See 38 C.F.R. § 20.1304 (c) (2016) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant); see also 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (automatic waiver applicable only in cases where a substantive appeal is filed on or after Feb. 2, 2013).

D. TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  As such, the issue is intertwined with the claims for service connection, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records. 

2.  Thereafter, schedule the Veteran for VA examination to assess the nature of any current residuals of head injury.  All indicated tests and studies should be accomplished and then findings should be reported in detail.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

Does the Veteran have residuals of a head injury?

If so, is it at least as likely as not (a 50 percent or greater probability) that the residuals of his head injury are otherwise etiologically related to the Veteran's active military service?

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3.  Schedule the Veteran for VA examinations to assess the nature of any current eye condition.  All indicated tests and studies should be accomplished and then findings should be reported in detail.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's eye condition is otherwise etiologically related to his active military service?

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

4.  The RO should readjudicate the Veteran's claim for entitlement for service connection for PTSD considering all the evidence submitted after September 2016. 

5.  Thereafter, the RO should readjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

6.  Then, if any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


